Order filed August 9, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00566-CV
                                     ____________

BASIC ENERGY SERVICES, INC D/B/A BES HOLDING COMPANY, Appellant

                                             V.

       BAKER HUGHES INCORPORATED, BAKER HUGHES OILFIELD
           OPERATIONS, INC., AND EOG RESOURCES, INC, Appellees


                        On Appeal from the 234th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-16444


                                        ORDER

       This is an appeal from a judgment signed March 31, 2011. On November 4, 2011,
the parties notified this court that the parties had reached an agreement to settle the issues
on appeal and requested that the appeal be abated for completion of the settlement. This
court granted the motion and abated the appeal until December 6, 2011. By request of
the parties, the court twice extended the abatement to February 15, 2011.

       On April 5, 2012, counsel for appellant Basic Energy Services filed a letter with
this court stating she stood ready to sign a joint motion to dismiss the appeal, but did not
have permission to sign on behalf of appellees/cross-appellants Baker Hughes and EOG.
As of the date of this order, no brief has been filed by any of the parties to this appeal.

       Unless appellant submits a brief to the clerk of this court on or before September
10, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                           PER CURIAM